                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:17-CV-00224-GCM
 BARRINGTON BOYD,                                )
                                                 )
                Plaintiffs,                      )
                                                 )
    v.                                           )          ORDER
                                                 )
 TIAA-CREF INDIVIDUAL AND                        )
 INSTITUTIONAL SERVICES, LLC
 TEACHERS INSURANCE AND
 ANNUITY ASSOCIATION OF
 AMERICA,
                                                 )
                Defendants.                      )
                                                 )

         THIS MATTER COMES before this Court on Plaintiff’s Motion to Compel a 30(b)(6)

Deposition and Extend Deadlines (Doc. No. 17) and Defendant’s Motion to Strike Supplemental

Initial Disclosures and Declaration. (Doc. No. 30). The Court will hold a telephone discovery

conference with the Parties on Thursday, November 15, 2018 at 2:00 p.m. to discuss the issues

raised in those Motions. The Court instructs the Parties to jointly call into the conference at the

following number: (704) 350-7450.

         SO ORDERED.



                                      Signed: November 8, 2018




                                                1
